PER CURIAM.
This is an appeal from a denial of appellant’s petition for writ of habeas corpus. The case involves a question of whether or not appellant completed serving one of two consecutive twelve-year sentences prior to his release on parole which has subsequently been revoked and a disagreement between appellant and the Division of Corrections as to appellant’s projected release date. Based upon the record which was before the trial court, we would affirm, but both parties have filed material in this court which was not before the trial court *39and which does not correspond with the record which was before the trial court. The cause is, therefore, remanded to the trial court together with the aforesaid material which has been filed in this court with directions to reconsider the questions involved and hold a hearing, if necessary, to resolve such questions.
RAWLS, C. J., and McCORD and SMITH, JJ., concur.